DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naderi Alizadeh et al. (2020/0336541) in view of Al-Stouhi et al (2019/0196025).

	Regarding applicant claim 1, Naderi Alizadeh discloses a method for a first vehicle to communicate with a second vehicle, the second vehicle proximate to a third vehicle, the method comprising ([0002] “V2X which includes vehicle to vehicle”):
broadcasting a planning message specifying a particular time wherein the planning message requests receiving vehicles to simultaneously acquire images of traffic at the particular time ([0036] “transmitting data… specific time period”); 
at the particular time, acquiring a first image depicting the second vehicle and the third vehicle ([0040] “image data”); 
receiving, from the second vehicle, an imaging message comprising a second image, the second image acquired by the second vehicle at the particular time, the second image depicting the first vehicle and the third vehicle ([0040] “image data”; [0060] “data agency server may send a data to registered vehicle to image people”); and 
determining, according to the first image and the second image, a coordinate listing comprising a position of the first vehicle, a position of the second vehicle, and a position of the third vehicle ([0060] “image location and time data”; [0078] “cameras perception layer may receive data from one or more cameras and process data to recognize and determine locations of other vehicles and objects within a vicinity of the vehicle”).
Although Alizadeh is not explicit concerning a third vehicle, Alizadeh does disclose using “cameras to recognize and determine locations of other vehicles and objects within a vicinity of the vehicle” [0078].  
Al-Stouhi et al disclose a “System and Method for Vehicle Path Estimation using Vehicular Communication” (title).  Al-Stouhi discloses position measurements derived from images captured by surrounding remote vehicles ([0055]-[0056]).
Although not explicit concerning second and third vehicles, it would have been obvious to one of ordinary skill in the art at the time of invention to use Alizadeh’s disclosure of “other vehicles” with Al-Stouhi’s surrounding remote vehicles include the claimed second and third vehicles since this is well within the scope of invention to utilize communications with multiple vehicles.


Regarding applicant claim 3, Alizadeh discloses wherein the second image further includes an overlay icon indicating a direction of travel of the second vehicle ([0081] “direction of travel”).

Regarding applicant claim 4, Alizadeh discloses further comprising:
determining, from the imaging message, a wireless address of the second vehicle wherein the imaging message comprises both the wireless address of the second vehicle and the second image ([0006] “attribute of collection may indicate an address to which to send gathered data”; [0068]); and 
adding, to the coordinate listing, the wireless address of the second vehicle and a wireless address of the first vehicle ([0068] “data agency server may selected a vehicle with the appropriate camera and ability to establish a 5G wireless connection… identify a specific address via a 5G wireless connection”).

Regarding applicant claim 5, Alizadeh discloses further comprising: measuring a distance from the first vehicle to either the second vehicle or the third vehicle; and  determining the coordinate listing according to the distance ([0074] “using information received from various sensors, particularly cameras… the control unit may supplement the processing of camera images using distance and relative position that may be obtained from radar and/or lidar sensors”).
Al-Stouhi discloses distance data communicated over vehicle communication network through one or more basic safety messages (BSM) ([0042]-[0046]) “type and/or specifications of the vehicle, navigation data, roadway data… range or distance data, speed and acceleration data, location data, vehicle sensory data… based on on-board sensor data and vision measurements based on vision data and/or radar data can be communicated between the first vehicle and the remote vehicles using the vehicle communication network ([0042]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to include any of the measured data values of Al-Stouhi with the message since this is readily available and would have been within the scope of invention.
Regarding applicant claim 6, Alizadeh discloses further comprising: providing, according to the coordinate listing, a traffic map comprising a two-dimensional image indicating the position of the first vehicle, the position of the second vehicle, and the position of the third vehicle; and indicating, on the traffic map, a wireless address of the first vehicle ([0081] “map fusion and arbitration layer… position within a street map”).

Regarding applicant claim 7, Alizadeh discloses wherein the imaging message further indicates at least one of a vehicle type, a color, or a lane position of the second vehicle ([0086] “vehicle specifications, position, speed, acceleration, direction of travel”).

Regarding applicant claim 8, Alizadeh discloses wherein the coordinate listing further indicates at least one of a vehicle type, a color, or a lane position of the first vehicle  ([0086] “vehicle specifications, position, speed, acceleration, direction of travel”).

Regarding applicant claim 9, Alizadeh discloses further comprising broadcasting the coordinate listing to the second vehicle and the third vehicle upon completion of the coordinate listing ([0032] “communication to the central service”).
Regarding applicant claim 10, Alizadeh discloses further comprising: determining that a traffic collision with the second vehicle is imminent; determining, according to the coordinate listing, which wireless address corresponds to the second vehicle; and transmitting, to the second vehicle, an emergency message ([0073] “collision avoidance”).
Regarding applicant claim 11, Alizadeh discloses wherein the coordinate listing but is silent concerning a fourth vehicle which is not depicted in the first image.
Although Alizadeh is not explicit concerning a fourth vehicle, Alizadeh does disclose using “cameras to recognize and determine locations of other vehicles and objects within a vicinity of the vehicle” [0078].  
It would have been obvious to one of ordinary skill in the art at the time of invention to use Alizadeh’s disclosure of “other vehicles” to include the claimed fourth vehicle since this is well within the scope of invention.
Regarding applicant claim 12, Alizadeh discloses further comprising: acquiring a plurality of images of vehicles in traffic; providing the plurality of images to a computer containing an artificial intelligence model ([0077]-[0079] “neural network processing and artificial intelligence methods”); and determining, according to the artificial intelligence model, a predicted coordinate listing comprising predicted positions of the vehicles ([0073]; [0077]-[0079]).
Regarding applicant claim 13, Alizadeh discloses further comprising: acquiring a further image of further vehicles in traffic; receiving at least one message from at least one proximate vehicle, the at least one message comprising an additional image of the vehicles in traffic ([0078] “cameras perception layer may receive data from one or more cameras and process data to recognize and determine locations of other vehicles and objects within a vicinity of the vehicle”); providing the further image and the additional image as input to an algorithm based at least in part on the artificial intelligence model ([0077]-[0079] “neural network processing and artificial intelligence methods”); and determining, as output from the algorithm, an updated coordinate listing comprising predicted positions of the further vehicles ([0073]; [0077]-[0079]).

	Regarding applicant claim 14, Naderi Alizadeh discloses a non-transitory computer readable media in a second vehicle, the second vehicle in traffic, the traffic comprising the first vehicle and at least one other vehicle, the media containing instructions that when implemented by a computing environment cause a method to be performed, the method comprising: ([0002] “V2X which includes vehicle to vehicle”):
receiving, from the first vehicle, a planning message specifying a time ([0036] “transmitting data… specific time period”); 
acquiring a first image depicting the first vehicle and the other vehicle ([0040] “image data”); 
transmitting, to the first vehicle, an imaging message comprising the image ([0040] “image data”; [0060] “data agency server may send a data to registered vehicle to image people”); and 
receiving from the first vehicle, a coordinate listing or a traffic map comprising positions of the first vehicle, the second vehicle, and the at least one other vehicle ([0060] “image location and time data”; [0078] “cameras perception layer may receive data from one or more cameras and process data to recognize and determine locations of other vehicles and objects within a vicinity of the vehicle”).
Although Alizadeh is not explicit concerning a third vehicle, Alizadeh does disclose using “cameras to recognize and determine locations of other vehicles and objects within a vicinity of the vehicle” [0078].  
Al-Stouhi et al disclose a “System and Method for Vehicle Path Estimation using Vehicular Communication” (title).  Al-Stouhi discloses position measurements derived from images captured by surrounding remote vehicles ([0055]-[0056]).
Although not explicit concerning second and third vehicles, it would have been obvious to one of ordinary skill in the art at the time of invention to use Alizadeh’s disclosure of “other vehicles” with Al-Stouhi’s surrounding remote vehicles include the claimed second and third vehicles since this is well within the scope of invention to utilize communications with multiple vehicles.

Regarding applicant claim 15, Alizadeh discloses wherein the imaging message further indicates at least one of a vehicle type, a color, or a lane position of the second vehicle ([0086] “vehicle specifications, position, speed, acceleration, direction of travel”).

Regarding applicant claim 16, Alizadeh discloses wherein the second image further includes an overlay icon indicating a direction of travel of the second vehicle ([0081] “direction of travel”).

Regarding applicant claim 17, Alizadeh discloses wherein: the coordinate listing or the traffic map further indicates, in association with the position of the second vehicle, the wireless address of the second vehicle ([0081] “map fusion and arbitration layer… position within a street map”); and the coordinate listing or the traffic map further indicates, in association with the position of the first vehicle, a wireless address of the first vehicle ([0006] “attribute of collection may indicate an address to which to send gathered data”; [0068]).

Regarding applicant claim 18, Naderi Alizadeh discloses a computer containing an artificial intelligence structure comprising ([0077]-[0079] “neural network processing and artificial intelligence methods”); 
one or more inputs, each input comprising an image of traffic, the traffic comprising a plurality of vehicles ([0074] “using information received from various sensors, particularly cameras… the control unit may supplement the processing of camera images using distance and relative position that may be obtained from radar and/or lidar sensors”; [0078] “cameras perception layer may receive data from one or more cameras and process data to recognize and determine locations of other vehicles and objects within a vicinity of the vehicle”);
one or more internal functions, each internal function operably linked to one or more of the inputs ([0074] “using information received from various sensors, particularly cameras… the control unit may supplement the processing of camera images using distance and relative position that may be obtained from radar and/or lidar sensors”); and 
an output operably linked to the one or more of the internal functions, the output comprising a prediction of a two-dimensional position of each vehicle of the plurality ([0081] “map fusion and arbitration layer… position within a street map”).
But is silent concerning wherein the images of traffic are acquired simultaneously by two or more vehicles.  Although Alizadeh is not explicit concerning two or more vehicles, Alizadeh does disclose using “cameras to recognize and determine locations of other vehicles and objects within a vicinity of the vehicle” [0078].  
Al-Stouhi et al disclose a “System and Method for Vehicle Path Estimation using Vehicular Communication” (title).  Al-Stouhi discloses position measurements derived from images captured by surrounding remote vehicles ([0055]-[0056]).
Although not explicit concerning second and third vehicles, it would have been obvious to one of ordinary skill in the art at the time of invention to use Alizadeh’s disclosure of “other vehicles” with Al-Stouhi’s surrounding remote vehicles include the claimed two or more vehicles since this is well within the scope of invention to utilize communications with multiple vehicles like V2X communications.

Regarding applicant claim 19, Alizadeh discloses the artificial intelligence structure further comprising one or more adjustable variables associated with the one or more internal functions, the one or more adjustable variables adjusted by supervised learning according to a plurality of individually recorded inputs ([0077]-[0079]).
Regarding applicant claim 20, Alizadeh discloses further comprising an algorithm, based at least in part on the artificial intelligence structure, the algorithm configured to take, as input, one or more images of further vehicles in traffic, and to provide, as output, a two- dimensional position of each of the further vehicles ([0077]-[0079]).

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Naderi Alizadeh et al. (2020/0336541) in view of Al-Stouhi et al (2019/0196025) further in view of Fechtel (2020/0280827).

Regarding applicant claim 2, Alizadeh discloses wherein the planning message and the imaging message are transmitted according to 5G technology but is silent concerning 6G ([0033]; [0036] “transmitting data e.g. 5G”; [0045]; [0054]).
Fechtel et al. discloses V2X communications using multiple radio access technologies including next generation cellular standards like 6G and other similar radio communication technologies ([0071]).  Fechtel teaches that “it is understood that exemplary scenarios detailed herein are demonstrative in nature, and accordingly may be similarly applied to various other mobile communication technologies, both existing and not yet formulated, particularly in cases where such mobile communication technologies share similar features as disclosed regarding the following examples” [0071].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Alizadeh’s V2X communication with Fechtel’s teaching of V2X over 6G since next generation cellular standards share similar features.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naderi Alizadeh et al. (2020/0336541) in view of Al-Stouhi et al (2019/0196025).
Al-Stouhi et al disclose a “System and Method for Vehicle Path Estimation using Vehicular Communication” (title).  Al-Stouhi discloses position measurements derived from images captured by surrounding remote vehicles ([0055]-[0056]).
Although not explicit concerning second and third vehicles, it would have been obvious to one of ordinary skill in the art at the time of invention to use Alizadeh’s disclosure of “other vehicles” with Al-Stouhi’s surrounding remote vehicles include the claimed second and third vehicles since this is well within the scope of invention to utilize communications with multiple vehicles.
Al-Stouhi further discloses distance data communicated over vehicle communication network through one or more basic safety messages (BSM) ([0042]-[0046]) “type and/or specifications of the vehicle, navigation data, roadway data… range or distance data, speed and acceleration data, location data, vehicle sensory data… based on on-board sensor data and vision measurements based on vision data and/or radar data can be communicated between the first vehicle and the remote vehicles using the vehicle communication network ([0042]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to include any of the measured data values of Al-Stouhi with the message since this is readily available and would have been within the scope of invention.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Naderi Alizadeh et al. (2020/0336541) in view of Al-Stouhi et al (2019/0196025) further in view of Fechtel (2020/0280827).
Fechtel et al. discloses V2X communications using multiple radio access technologies including next generation cellular standards like 6G and other similar radio communication technologies ([0071]).  Fechtel teaches that “it is understood that exemplary scenarios detailed herein are demonstrative in nature, and accordingly may be similarly applied to various other mobile communication technologies, both existing and not yet formulated, particularly in cases where such mobile communication technologies share similar features as disclosed regarding the following examples” [0071].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Alizadeh’s V2X communication with Fechtel’s teaching of V2X over 6G since next generation cellular standards share similar features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661